Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Northern Division

 

 

SHONAE A. FRANCIS, )
)
Plaintiff, )

) Case No.
v. )
)
CAESARS LICENSE COMPANY, LLC, et al., )
)
Defendants. )
)

NOTICE OF REMOVAL

 

Defendant, Caesars License Company, LLC, by undersigned counsel, pursuant to 28
U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal of this action from the Circuit
Court for Baltimore City, Maryland, in which it is now pending, to the United States District
Court for the District of Maryland, on the following grounds:

1. Plaintiff, Shonae A. Francis (“Plaintiff”), filed this lawsuit on March 26, 2021,
against Caesars License Company, LLC, Eldorado Resorts, LLC (improperly named as
“ELDORADO RESORTS, LLC, Successor in Interest to Caesars License Company, LLC”), and
Caesars Entertainment, Inc. (improperly named as “CAESARS ENTERTAINMENT, INC.,
Successor in Interest to Caesar’s Licensing Company, LLC”) in the Circuit Court for Baltimore
City, Maryland, captioned Shonae A. Francis v. Caesars License Company, LLC, et al., Case No.
24C21001286 (the “State Court action”). A copy of Plaintiff's Complaint filed in the State Court

action (the “Complaint” or “Compl.”), as well as a copy of the State Court action’s docket sheet,
Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 2 of 6

is included with the copies of all process, pleadings, filings, and orders which have been served
upon Defendant attached hereto as Exhibit 1, and incorporated herein by reference.’

2. This action may be removed to this Court on the grounds of diversity of
citizenship, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

3. This Court has original subject matter jurisdiction over this action pursuant to 28
U.S.C. §1332(a) since there is complete diversity of citizenship among the parties and the
amount in controversy exceeds $75,000, exclusive of interest and costs.

4, Plaintiff's Complaint demands damages in excess of $75,000.00, and there is
complete diversity of citizenship between Plaintiff and all Defendants. At the time this action
was initiated and now, Plaintiff is and was a citizen of Maryland, and all Defendants are and
were citizens of Delaware and Nevada.

5. No Defendant is a citizen of Maryland.

6. Caesars License Company, LLC’s resident agent was served with a Summons and
copy of Plaintiff's Complaint in this case on May 3, 2021.” This Notice of Removal has been
filed within thirty (30) days of the service of the lawsuit.

7. This Notice of Removal is timely because it has been filed within the 30-day

period prescribed by 28 U.S.C. § 1446(b).

 

' Plaintiff's Complaint is inconsistent as to the Defendants named therein. The caption of Plaintiffs Complaint
identifies “Eldorado Resorts, LLC” as a Defendant. See Compl. at caption (emphasis added). Paragraph 1 of
Plaintiff's Complaint, however, states that Plaintiff “sues... Eldorado Resorts, Inc. ...” See Compl. at § 1 (emphasis
added). Regardless of errors in Plaintiffs pleading, complete diversity exists, and has existed at all relevant times, as
to both Eldorado Resorts, LLC and Eldorado Resorts, Inc., so removal is proper either way.

* It is unclear whether proper service has been effectuated on any other Defendants. According to the court docket
for the State Court action, Plaintiff has only filed an Affidavit of Service for service on Caesars License Company,
LLC. See State Court action docket sheet, Dkt. Nos. 2/0 and 3/0 (referencing Defendant Party No. 1, which is
Caesars License Company, LLC). No other Affidavits of Service are listed on the docket. Jd. Further, the caption of
Plaintiff's Complaint indicates Plaintiff will seek to serve the Maryland State Department of Assessments and
Taxation for Defendants other than Caesars License Company, LLC, which would not be permissible.

2
Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 3 of 6

8. The matter in controversy exceeds the sum of $75,000.00, exclusive of interest
and costs. Plaintiff's Complaint “claims damages in excess of Seventy-Five Thousand Dollars
($75,000.00).” See Compl. at ad damnum clause. See also, e.g., Momin v. Maggiemoo's Int'l,
L.L.C., 205 F. Supp. 2d 506, 508-09 (D. Md. 2002) (stating general rule that “the amount
requested in the complaint determines the amount-in-controversy.”) (internal citations omitted);
Md. Rule 2-305 (“(a) a demand for a money judgment that does not exceed $75,000 shall include
the amount of damages sought, and (b) a demand for a money judgment that exceeds $75,000
shall not specify the amount sought, but shall include a general statement that the amount sought
exceeds $75,000.”); Committee note to Md. Rule 2-305 (“If the amount sought exceeds $75,000,
a general statement to that effect is necessary in order to determine if the case may be removed to
a federal court based on diversity of citizenship.”) (citing 28 U.S.C. § 1332).

9. Upon information and belief, Plaintiff is and was at the time this action was
initiated an adult citizen and domiciliary of the State of Maryland who currently resides in
Maryland.

10. Per Plaintiff's Complaint, Plaintiff is an adult individual and resident of the State
of Maryland with her home address in Maryland. See Compl. at case caption and § 2.

11. At the time this action was initiated and now, Caesars Entertainment, Inc. was and
is a Delaware corporation with its principal place of business in Nevada. Thus, Caesars
Entertainment, Inc. is a citizen of the states of Delaware and Nevada.

12. At the time this action was initiated and now, Caesars License Company, LLC
was and is a citizen of the states of Delaware and Nevada. At the time this action was initiated
and now, Caesars License Company, LLC was and is a limited liability company having as a

single member, Caesars Enterprise Services LLC, which has as its two members, CEOC LLC
Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 4 of 6

and Caesars Resort Collection LLC; CEOC, LLC, has as a single member, Caesars Resort
Collection, LLC, which has as a single member, Caesars Growth Partners, LLC, which has as a
single member, Caesars Holdings, Inc. Caesars Holdings, Inc. is a Delaware corporation with its
principal place of business in Nevada. Thus, Caesars License Company, LLC is a citizen of the
states of Delaware and Nevada.

13. On April 1, 2021, Eldorado Resorts, LLC merged into Circus and Eldorado Joint
Venture, LLC. Circus and Eldorado Joint Venture, LLC is a limited liability company with a
single member, Eldorado Limited Liability Company, which is a limited liability company with a
single member, Eldorado Holdco LLC, which is a limited liability company with a single
member, Caesars Entertainment, Inc. Caesars Entertainment, Inc. is a Delaware corporation with
its principal place of business in Nevada. Prior to April 1, 2021 and at the time this action was
initiated, Eldorado Resorts, LLC was a limited liability company with a single member, Eldorado
Holdco LLC, which is a limited liability company with a single member, Caesars Entertainment,
Inc. Caesars Entertainment, Inc. is a Delaware corporation with its principal place of business in
Nevada. Thus, Eldorado Resorts, LLC, now Circus and Eldorado Joint Venture, LLC, is and at
all times relevant has been a citizen of the states of Delaware and Nevada.

14, At the time this action was initiated and now, Eldorado Resorts, Inc., now known
as Caesars Entertainment, Inc., was and is a citizen of the states of Delaware and Nevada.
Eldorado Resorts, Inc. changed its name to Caesars Entertainment, Inc. in July 2020, and is and
was at the time this action was initiated, a Delaware corporation with its principal place of
business in Nevada.

15. | Upon information and belief, no other Defendant in this case has been properly

served. The docket for the State Court action shows that Plaintiff has only filed an Affidavit of
Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 5 of 6

Service for service on Caesars License Company, LLC, and no other Defendant. See State Court
action docket sheet; note 2 supra. No other Affidavits of Service are listed on the docket. See id.

16. While unclear what other Defendants may have been properly served, if any (see
note 2 supra), undersigned counsel has been retained to represent all Defendants. All Defendants
consent to the removal of this case to this Court.

17. This Notice of Removal is being served upon counsel for Plaintiff and
contemporaneously filed with the Clerk of the Circuit Court of Maryland for Baltimore City.
Copies of the Notice of the Filing of this Notice of Removal, together with the Notice of
Removal, are being served upon Plaintiff's counsel pursuant to 28 U.S.C. §1446(d).

18. Filed herewith are copies of all process, pleadings, filings, and orders which have
been served upon Defendants, attached hereto as Exhibit 1.

19, On June 2, 2021, Caesars License Company, LLC filed an Answer in the State

Court action, a copy of which is included with the documents attached hereto as Exhibit 1.

20. All procedural requirements for removal have been satisfied.

21. By filing this Notice of Removal, no defense which may be available is waived,
including, but not limited to, the right to contest personal jurisdiction, the sufficiency of process,
and the sufficiency of service of process.

WHEREFORE, Defendant respectfully requests that this action be removed to the United
States District Court for the District of Maryland; and that no further proceedings be had in the

Circuit Court for Baltimore City, Maryland.

[SIGNATURE BLOCK ON FOLLOWING PAGE]
Case 1:21-cv-01363-GLR Document 1 Filed 06/02/21 Page 6 of 6

Respectfully submitted,

 

i

 

Robert L. Hebb (Fed. Bar # 23425)

Richard J. Medoff (Fed. Bar # 19608)
Semmes, Bowen & Semmes

25 South Charles Street, 14"" Floor
Baltimore, Maryland 21201

(410) 539-5040 (Telephone)

(410) 539-5223 (Facsimile)
rhebb@semmes.com
rmedoff@semmes.com

Attorneys for Defendant, Caesars License
Company, LLC

CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that on this 2"! day of June, 2021, a copy of the foregoing Notice

of Removal was served via U.S. mail, postage prepaid, upon:

Joel G. Fradin, Esq.
Nottingham Center — Suite 730
502 Washington Avenue
Towson, Maryland 21204
(410) 337-9214

(410) 337-9437 (Fax)

jgfradin@verizon.net
Counsel for Plaintiff

B2519178. DOCX

   

ae “

Robert L. Hebb (Fed. Bar #23425)

 
